UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):August 13, 2012 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) UTAH 0-13316 87-0395567 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7, SUITE 600 SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant's telephone number: (801) 562-2252 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) BROADCAST INTERNATIONAL, INC. FORM 8-K ITEM 8.01. OTHER EVENTS On August 13, 2012, the Registrant extended until January 31, 2013 its Statement of Work contract with its largest customer to provide its technology and digital signage services to approximately 2,500 of the client’s more than 6,000 retail and administrative locations throughout North America. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (c)None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 14, 2012. BROADCAST INTERNATIONAL, INC. a Utah corporation By: /s/ Rod Tiede Name: Rod Tiede Title: President 2
